DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I,II and III , as set forth in the Office action mailed on 08/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/24/2022 is withdrawn.  Claims 29-34, directed to a machine tool and a method for additive manufacturing are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 29-34 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wolfgang Stutius on 04/22/2022.
The application has been amended as follows: 

15.    (Currently amended)  A device for conveying a filament, said device comprising:
a holder for coupling the device to a spindle of a machine tool;
a conveyor element configured to convey the filament and rotatable about an axis of rotation; and
a material processing unit comprising a combination gear having a gear train including a first gear wheel rotatable about the axis of rotation as a force-receiving element configured to receive [[a]] an externally applied mechanical rotational force from the spindle, and a second gear wheel and a third gear wheel meshing with the first gear wheel and configured as force-delivery elements separately from the force-receiving element, with each of the second gear wheel and the third gear wheel connected separately via a respective worm shaft of a respective worm gear to a respective worm wheel as the conveyor element to deliver to the conveyor element the mechanical force transmitted purely mechanically from the force-receiving element, wherein the worm wheels operate as actively-driven pressure rollers conveying the filament.
16. (Currently amended)  The device of claim 15, wherein the force-receiving is configured to receive a torque from the spindle.
29. (Currently amended) A machine tool, comprising:
a spindle; and a device configured for coupling to the spindle of a machine tool, said device comprising a holder attachable to the spindle, a conveyor element configured to convey a filament and rotatable about an axis of rotation, and a material processing unit comprising a combination gear having a gear train including a first gear wheel rotatable about the axis of rotation as a force-receiving element configured to receive [[a]] an externally applied mechanical rotational force from the spindle, and a second gear wheel and a third gear wheel meshing with the first gear wheel and configured as force-delivery elements separately from the force-receiving element, with each of the second gear wheel and the third gear wheel connected separately via a respective worm shaft of a respective worm gear to a respective worm wheel as the conveyor element to deliver to the conveyor element the mechanical farce transmitted purely mechanically from the force-receiving element,
wherein the worm wheels are arranged in opposing relationship and operate as actively-driven pressure rollers to convey the filament.
32. (Currently amended) A method for additive manufacturing
transmitting a force from a spindle of a machine tool via a gear to a conveyor element for advancing a filament and rotatable about an axis of rotation;
receiving the lament by a material processing unit;
conveying the filament in a direction of a delivery element with the material processing unit which comprises a combination gear having a gear train including a first gear wheel rotatable about the axis of rotation as a force-receiving element configured to receive an externally applied mechanical rotational force from the spindle, and a second gear wheel and a third gear wheel meshing with the first gear wheel and configured as force-delivery elements separately from the force-receiving element, with each of the second agar wheel and the third gear wheel connected separately via a respective worm shaft of a respective worm gear to a respective worm wheel as the conveyor element to deliver to the conveyor element the mechanical force transmitted purely mechanically from the force-receiving element, wherein the worm wheels are arranged in opposing relationship and operate as actively- driven pressure rollers to convey the filament;
heating the filament in the delivery element; and delivering the heated filament.
Allowable Subject Matter
Claims 15-17, 20-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 15,  the primary reason why it is deemed novel and non- obvious over the prior art of record to have a device for conveying a filament  as instantly claimed is that while the prior arts LaBossiere (US 2007/0003656 - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 15, alone or in combination fails to teach or suggest the device comprising a material processing unit comprising a combination gear having a gear train including a first gear wheel rotatable about the axis of rotation as a force-receiving element configured to receive an externally applied mechanical rotational force from the spindle, and a second gear wheel and a third gear wheel meshing with the first gear wheel and configured as force-delivery elements separately from the force-receiving element, with each of the second gear wheel and the third gear wheel connected separately via a respective worm shaft of a respective worm gear to a respective worm wheel as the conveyor element.
Therefore, claim 15 is deemed novel and non-obvious over the prior art of record.
Regarding claims 16-17 and 20-28, they depend from claim 15; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 29,  the primary reason why it is deemed novel and non- obvious over the prior art of record to have a machine tool as instantly claimed is that while the prior arts LaBossiere (US 2007/0003656 - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 29, alone or in combination fails to teach or suggest the machine tool comprising a material processing unit comprising a combination gear having a gear train including a first gear wheel rotatable about the axis of rotation as a force-receiving element configured to receive an externally applied mechanical rotational force from the spindle, and a second gear wheel and a third gear wheel meshing with the first gear wheel and configured as force-delivery elements separately from the force-receiving element, with each of the second gear wheel and the third gear wheel connected separately via a respective worm shaft of a respective worm gear to a respective worm wheel as the conveyor element. 
Therefore, claim 29 is deemed novel and non-obvious over the prior art of record.
Regarding claims 30-31, they depend from claim 29; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 32, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method for additive manufacturing as instantly claimed is that while the prior arts LaBossiere (US 2007/0003656 - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 32, alone or in combination fails to teach or suggest conveying the filament in a direction of a delivery element with the material processing unit comprising a material processing unit comprising a combination gear having a gear train including a first gear wheel rotatable about the axis of rotation as a force-receiving element configured to receive an externally applied mechanical rotational force from the spindle, and a second gear wheel and a third gear wheel meshing with the first gear wheel and configured as force-delivery elements separately from the force-receiving element, with each of the second gear wheel and the third gear wheel connected separately via a respective worm shaft of a respective worm gear to a respective worm wheel as the conveyor element. 
Therefore, claim 32 is deemed novel and non-obvious over the prior art of record.
Regarding claims 33-34, they depend from claim 32; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743